 
 
I 
111th CONGRESS
1st Session
H. R. 2842 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2009 
Mr. Tiahrt (for himself, Mr. Simpson, Mr. Jones, Mr. Lamborn, and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on Appropriations
 
A BILL 
To rescind all stimulus funds that remain unobligated. 
 
 
1.Rescission of Unobligated Stimulus FundsEffective on the date of the enactment of this Act, there are rescinded all unobligated balances of the discretionary appropriations made available by division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5).  
 
